United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                      January 5, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 04-60623
                               Summary Calendar



MOHAMMAD BACHAL DETHO; TASNIM KAUSAR DETHO; WAJAHAT ALI DETHO,

                                             Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                          Respondent.
                             ____________________

                On Petition for Review from an Order of
                    the Board of Immigration Appeals
                          _____________________

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The lead petitioner Mohammad Bachal Detho petitions for review

from the Board of Immigration Appeals’s order vacating the decision

of the Immigration Judge.            For the reasons below, we deny the

petition.

                               I.        Background

     Detho     is    a   citizen    of   Pakistan.    Detho   and   his   family

previously lived in Mirpurkhas, part of the Sindh province of

Pakistan.    From a young age, Detho has been politically active in


     *
        Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
the Pakistan People’s Party (“PPP”), which Detho has described as

“pro-national” and “pro-West.”          Despite being a large Pakistani

political party, PPP, according to Detho, receives little support

in Mirpurkhas. He has been arrested three times in connection with

his political activities with the most recent arrest in 1979.

     Following    September      11,   2001,    Detho    was   threatened    and

attacked due to his support for the United States.                  The first

attack took place in his store in November 2001 and was carried out

by “pro-Islamic” group members. In December 2001, Detho was beaten

with a stick and suffered a face wound.          His attackers warned that

this was “the tip of the iceberg” and threatened to “kill [his]

entire family.”     He reported the incidents to authorities and was

advised to “be quiet . . . or something might happen to him.”

Additionally,     Detho    claims   that   (1)   he     received   threatening

telephone calls including a threat of the potential rape of his

wife and daughters; (2) gunshots were fired at or near his house;

(3) stones were thrown at his house; and (4) his son, who is also

a member of PPP, was attacked by the same pro-Islamic groups.

Detho moved with his family to Punjab and has not encountered

further attacks or threats.         He attributes the lack of attacks to

the fact that he has not voiced his political opinions.

     On April 24, 2002, Detho was admitted to the United States

with his   wife    and    son   (collectively    the    “Petitioners”)      as a

nonimmigrant with authorization to remain for a temporary period

not to exceed October 22, 2002. He remained longer than permitted.

                                       2
At a hearing on January 16, 2003, Detho admitted the factual

allegations and conceded removeability before the Immigration Judge

(“IJ”).        Thereafter,           the   Petitioners     applied      for     asylum,

withholding of removal, and protection under the Convention Against

Torture (“CAT”).           At a hearing on the merits on April 8, 2003, the

IJ granted the Petitioners’ application for asylum.

       On June 22, 2004, the Board of Immigration Appeals (the “BIA”)

issued an order reversing the IJ’s decision.                  The BIA also denied

the    Petitioners’         applications     for    withholding    of       removal   and

protection under CAT.            On July 20, 2004, Detho timely filed the

instant petition for review.

                                  II.      Discussion

A.     STANDARD   OF    REVIEW

       Because the BIA did not adopt the decision of the IJ, this

Court’s review is limited to the BIA’s decision.                  See Girma v. INS,

283 F.3d 664, 666 (5th Cir. 2002).                 We review legal conclusions de

novo and findings of fact for substantial evidence.                          See Lopez-

Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).                            “Under

substantial evidence review, we cannot reverse the BIA’s factual

determinations unless we decide not only that the evidence supports

a contrary conclusion, but also that the evidence compels it.”

Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (internal

quotation marks omitted).              The alien bears the burden of proof to

show    that      the     evidence    is   so    compelling   that      a    reasonable


                                             3
factfinder could not reach a contrary conclusion.                         See id.

B.    ASYLUM

      Detho claims asylum on the basis of his political opinion. To

be eligible, he must show past persecution or a well-founded fear

of future persecution on this basis.                   See Roy v. Ashcroft, 389 F.3d

132, 138 (5th Cir. 2004); 8 U.S.C. § 1158(a) (2004).

      a.    Past Harm

      The   BIA    considered          the   factual     record,    accepted     Detho’s

testimony as credible, and ruled that the attacks on Detho, “even

taken cumulatively,” did not “rise to a level of prosecution as

contemplated           by     the      Immigration        and     Nationality         Act.”

Additionally, the BIA noted that with regard to the first attack,

he failed to specify where on his body he was injured or to what

extent.

      Citing the two attacks against his person and threats made

against him and his family, Detho argues he has established past

persecution rising to the level necessary for a grant of asylum.

Persecution       is    the    “infliction        of    suffering    or     harm,     under

government sanction.”               Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th

Cir. 1996).       Detho relies on Singh v. Ilchert, 69 F.3d 375 (9th

Cir. 1995), to support his claim that the BIA erred in reversing

the IJ’s grant of asylum.              In Singh, the Ninth Circuit found that

the   petitioner        had    suffered      persecution        because    he   had   been

detained twice and “tortured” by police.                    Singh, 69 F.3d at 379.


                                              4
Specifically,       “the    police   interrogated   and    beat   Singh     for

two-and-a-half hours, until he lost consciousness. The police then

revived him with water and resumed the beatings. . . .                    [T]he

police arrested Singh again and imprisoned him for six days.                On

each of the six days, the . . . police tightened a wide leather

belt around Singh’s torso until he lost consciousness.”             Id.     The

Singh attacks were more egregious than the incidents at issue here.

       Moreover, Detho’s assault by a “pro-Islamic” political faction

stemmed from civil unrest, not persecution.          The attacks were more

a product of competing political parties in Pakistan. See Mohammad

v. Ashcroft, 90 Fed. Appx. 746, 748 (5th Cir. 2004) (unpublished)

(finding that “skirmishes” with the PPP in which the alien was hit

with a shotgun and a piece of glass were not the result of

persecution but civil unrest in Pakistan). A Seventh Circuit case,

Meghani v. INS, also has facts similar to those in the instant

case.     The alien in Meghani was a member of the PPP and was

attacked by members of a rival political party.           236 F.3d 843, 844

(7th Cir. 2001).           In the attack, his wrist and shoulder were

broken.    Id.   The IJ accepted his account as credible but found

that the incident did not rise to the level of persecution.           Id. at

847.     The Seventh Circuit agreed that the “incident was civil

unrest    between    competing   political   factions     not   amounting    to

persecution.”       Id.

       We find that Detho has failed to demonstrate that he has


                                       5
suffered persecution in Pakistan.                Detho’s incidents were less

severe than what took place Singh, which Detho relies on to

establish persecution.           Instead, like Mohammad and Meghani, the

incidents reflect civil unrest in Pakistan due to rivalry among

political parties.        Accordingly, the BIA did not err in finding

that   the     harm   Detho    suffered    did    not   rise    to    the   level    of

persecution.

       b.      Well-Founded Fear of Persecution

       “To establish a well-founded fear of future persecution, an

alien must demonstrate a subjective fear of persecution, and that

fear must be objectively reasonable.”                   Zhao, 404 F.3d at 307.

Detho, however, argues that he is not required to prove this well-

founded fear, because he met his burden of proving past persecution

in the initial trial before the IJ and therefore is entitled to the

regulatory presumption of fear of future persecution. See 8 C.F.R.

§ 1208.13(b)(1) (2004).          His argument is without merit.             As stated

above, the BIA vacated the IJ’s findings, and, therefore, the IJ’s

decision is not before this Court for review.                  See Girma, 283 F.3d

at 666.

       Detho    has   failed     to   establish    that   his        fear   of   future

persecution is objectively reasonable. Detho has not shown that he

will be singled out for persecution, see Zhao, 404 F.3d at 307, nor

has he met his burden of establishing that it would be unreasonable

for    him      to    relocate    within      Pakistan.        See     8    C.F.R.    §


                                          6
1208.13(b)(3)(I). While Detho and his family lived in Punjab, they

did not receive any threats and were not attacked.                “[O]ngoing

family    safety   seems    to   be    an    even   stronger   indicator   of

‘unreasonable’ fear when the feared persecutor has a national

influence,” like a rival political party.           Eduard v. Ashcroft, 379

F.3d 182, 193 (5th Cir. 2004).        In fact, although there are social,

cultural, and political differences between the Sindh and Punjab

provinces, Detho testified that in Punjab he has relatives and

there are many PPP supporters.             In sum, the BIA did not err in

finding that Detho failed to demonstrate a well-founded fear of

persecution.

                              III.    Conclusion

     Substantial evidence supports the BIA’s judgment that Detho

has failed to establish past persecution or a well-founded fear of

future persecution.        Accordingly, Detho’s petition for review is

DENIED.




                                       7